Citation Nr: 1210838	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  07-25 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis, from January 11, 2007 through July 4, 2008.

2.  Entitlement to a disability rating in excess of 20 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis, from July 5, 2008.

3.  Entitlement to a disability rating in excess of 30 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis, from July 5, 2008.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted an increased rating of 20 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis, effective January 11, 2007.  The Veteran appealed the rating assigned.

In August 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In June 2011, the Board remanded this case for the Veteran to be scheduled for a Travel Board hearing.

In an October 2011 rating decision, the RO increased the rating for the Veteran's service-connected recurrent subluxation of the left shoulder with degenerative osteoarthritis to 30 percent, effective October 4, 2011.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board has recharacterized the issues as listed on the title page to comport with the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to special monthly compensation (SMC) based on loss of use of the left upper extremity has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to a disability rating in excess of 20 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis from January 11, 2007 through July 4, 2008; entitlement to a disability rating in excess of 30 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis from July 5, 2008; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

As of July 5, 2008, the competent evidence reflects that the Veteran's recurrent subluxation of the left shoulder with degenerative osteoarthritis has been characterized by severe pain, resulting in functional loss that is comparable to limitation of motion of the left arm to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a disability rating for recurrent subluxation of the left shoulder with degenerative osteoarthritis of 30 percent, from July 5, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Board is granting a 30 percent disability rating for recurrent subluxation of the left shoulder with degenerative osteoarthritis from July 5, 2008.  As the Board is remanding the issue of whether a rating higher than 30 percent is warranted for that disability during that period, as well as remanding the other issues on appeal, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran filed his current claim for an increased rating for recurrent subluxation of the left shoulder with degenerative osteoarthritis in January 2007.

As the Veteran is right-handed, his service-connected left shoulder disability involves his minor (i.e., non-dominant) upper extremity.

Under Diagnostic Code 5201, a 20 percent rating is warranted when motion of the minor arm is limited to shoulder level, or when motion of the minor arm is limited to midway between the side and shoulder level.  A 30 percent rating is warranted when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Rating Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

On July 5, 2008, the Veteran sought treatment at a VA emergency room for sharp pain in his left shoulder which had begun that morning when he attempted to turn over in bed.  He stated that it felt like something had torn in his shoulder that morning.  The emergency room doctor noted that the Veteran had decreased range of motion in his left shoulder, but did not provide any range of motion measurements.

On July 10, 2008, a VA primary care physician noted that the Veteran's left shoulder pain was severe with "limitation of abduction, significant limitation," but did not provide any range of motion measurements.

On July 18, 2008, the Veteran reported to a VA orthopedic physician that he was unable to use his left arm as well as he could prior to the injury on July 5, 2008.  The Veteran stated that he had not been able to lift his arm very much at all.  Abduction was possible only to approximately 60 degrees on the left side, and he could flex just about to the same degree.  He had virtually no internal rotation or external rotation.

At his August 2008 RO hearing, the Veteran described the injury that occurred on July 5, 2008, and testified that he has been taking an increased dosage of pain medication for his left shoulder ever since that injury.

In September 2008, the Veteran reported to a VA orthopedic physician that he had had a significant decline in his arm function since July 5, 2008 when he rolled over in bed.  Active range of motion of his left shoulder measured 60 degrees of forward flexion and 45 degrees of abduction.  With his arm at his side, he had external rotation to 10 degrees.  With his arm abducted, he had external rotation to 60 degrees and internal rotation to 10 degrees.

In an October 2008 private treatment record, a private physician noted that the Veteran had forward elevation to 45 degrees on the left, and external rotation limited to 0 degrees with the arm at the side.

In an October 2008 statement, the Veteran alleged that he had not been able to raise his arm since July 5, 2008.

At a November 2008 VA joints examination, the Veteran reported that he had had a significant decline in his arm function since the July 5, 2008 incident in bed.  Active range of motion of his left shoulder measured 40 degrees of forward flexion, 40 degrees of abduction, 20 degrees of external rotation, and 90 degrees of internal rotation.  The examiner noted that the Veteran's decreased range of motion affected all activities requiring raising the arm above elbow level.

In a December 2008 private treatment record, a private physician noted that the Veteran actively had loss of motion in his left arm to about less than 5 degrees in all directions.

At a January 2009 VA joints examination, active range of motion of the Veteran's left shoulder measured 40 degrees of forward flexion, 35 degrees of abduction, 10 degrees of external rotation, and 90 degrees of internal rotation.  The examiner noted that the Veteran's decreased range of motion affected all activities requiring raising the arm above elbow level.

A July 2011 VA treatment record reflects that the Veteran requested a new orthopedic consultation for continuing left shoulder pain and limited motion.

The Veteran began receiving a 30 percent disability rating for his service-connected recurrent subluxation of the left shoulder with degenerative osteoarthritis on October 4, 2011, the date of his requested VA orthopedic consultation.

To merit a disability rating of 30 percent, motion of the minor arm must be limited to 25 degrees from the side.  As of July 5, 2008, the evidence demonstrates that the Veteran meets the criteria for a 30 percent rating under Diagnostic Code 5201 based on functional loss of his left arm due to his service-connected left shoulder disability.  38 C.F.R. § 4.71a, Diagnostic Code 5201; 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Because the Board is remanding the issue of whether a rating higher than 30 percent is warranted for the period from July 5, 2008, consideration of an extraschedular evaluation will not be undertaken at this time.

With regard to an increased rating for recurrent subluxation of the left shoulder with degenerative osteoarthritis from July 5, 2008, the evidence supports an evaluation of 30 percent but no more; there is no evidence to the contrary; and such increased rating is warranted.


ORDER

A disability rating for recurrent subluxation of the left shoulder with degenerative osteoarthritis of 30 percent from July 5, 2008 is granted, subject to the rules and payment of monetary benefits.


REMAND

The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  The Veteran has multiple physical disabilities, and it is unclear whether his award of SSA benefits was based on his left shoulder disability.  A request must be made to the SSA for all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A claim for a TDIU, as due to service-connected recurrent subluxation of the left shoulder with degenerative osteoarthritis, has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

At his most recent VA joints examination in October 2011, the examiner indicated that the Veteran's shoulder condition did impact his ability to work, but did not render any opinion regarding the extent to which that disorder currently affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.  The claims file is to be returned to the October 2011 VA examiner in order to obtain such an opinion.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the SSA and request copies of all records pertinent to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  If provided by disc, then print out the records and associate the copies with the claims file.  Any negative search result should be noted in the record and communicated to the Veteran.

2.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

3.  Return the claims file to the October 2011 VA joints examiner.  After reviewing the claims file again, the examiner is to determine the extent to which the Veteran's service-connected recurrent subluxation of the left shoulder with degenerative osteoarthritis currently affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  For the TDIU claim, consider the provisions of 38 C.F.R. § 4.16(b), which allow for a TDIU on an extraschedular basis.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


